Citation Nr: 0736115	
Decision Date: 11/16/07    Archive Date: 11/26/07

DOCKET NO.  04-42 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York



THE ISSUE

Entitlement to compensation benefits under the provisions of 
38 U.S.C.A. § 1151 for loss of vision in the left eye due to 
VA treatment in January 1999.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. W. Loeb




INTRODUCTION

The veteran served on active military duty from September 
1946 to April 1948.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the RO.  

A motion to advance this case on the Board's docket, which 
was received by the Board on September 14, 2007, was granted 
on November 5, 2007 due to the veteran's age.  See 
38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900(c) (2006).  


FINDING OF FACT

The veteran is not shown to have incurred a loss of vision in 
the left eye due to medical fault on the part of VA or as the 
result of an unforeseen event in connection with the surgery 
performed for a retinal hole or tear in January 1999.  


CONCLUSION OF LAW

The requirements for compensation benefits pursuant to 
38 U.S.C. § 1151 for loss of vision in the left eye due to VA 
medical treatment in January 1999 have not been met.  
38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.358 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2006).  The regulations implementing VCAA 
have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).  VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of VCAA have 
been satisfied with respect to the issue decided herein.  

The RO sent the veteran a letter in June 2002 and in April 
2004 in which he was informed of the requirements needed to 
establish entitlement to benefits under 38 U.S.C.A. § 1151.  

In accordance with the requirements of VCAA, the letters 
informed the veteran what evidence and information he was 
responsible for and the evidence that was considered VA's 
responsibility.  

The letters explained that VA would make reasonable efforts 
to help him get evidence such as medical records, employment 
records, etc., but that he was responsible for providing 
sufficient information to VA to identify the custodian of any 
records.  No additional private medical evidence was received 
from the veteran.  

The veteran was advised in the letters to submit additional 
evidence to the RO, and the Board finds that this instruction 
is consistent with the requirement of 38 C.F.R. § 3.159(b)(1) 
that VA request that a claimant provide any evidence in his 
possession that pertains to a claim.  

The Board notes that the veteran was not informed that a 
disability rating and effective date would be assigned if his 
claim was granted.  However, as his claim is being denied, no 
disability rating or effective date will be assigned, so 
there can be no possibility of any prejudice to the 
appellant.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2007).  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  A relevant VA examination was 
conducted in February 2003 and an addendum to the evaluation 
was added to the file in April 2003.  

The Board concludes that all available evidence that is 
pertinent to the claim decided herein has been obtained 
and that there is sufficient medical evidence on file on 
which to make a decision on the issue.  

The veteran has been given ample opportunity to present 
evidence and argument in support of his claim.  The Board 
additionally finds that general due process considerations 
have been complied with by VA.  See 38 C.F.R. § 3.103 (2007).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that defect 
would not be more than harmless.  Of course, an error is not 
harmless when it "reasonably affect(s) the outcome of the 
case."  ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed.Cir. 1998).  

In this case, however, as there is no evidence that any 
failure on the part of VA to further comply with VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such omission is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  


Law and Regulations

In general, when a veteran experiences additional disability 
as the result of hospital care, medical or surgical 
treatment, or examination furnished by VA, disability 
compensation shall be awarded in the same manner as if such 
additional disability or death were service-connected.  38 
U.S.C.A. § 1151 (West 2002).  

The provisions of 38 U.S.C.A. § 1151 provide that when there 
is no willful misconduct by a veteran, disability resulting 
from VA hospital care furnished the veteran will be 
compensated in the same manner as if service-connected if the 
disability was caused by (A) carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of 
fault on the part of VA in furnishing hospital care or (B) an 
event which is not reasonably foreseeable.  

Thus, a claim for benefits under the provisions of 38 
U.S.C.A. § 1151 must be supported by medical evidence of 
additional disability from VA hospitalization, or medical or 
surgical treatment.  The results of medical attention were 
not reasonably foreseeable.  

In the alternative, it must be shown that there is additional 
disability due to VA treatment that was careless, negligent, 
or otherwise administered in some degree of error as set 
forth hereinabove.  

In determining whether disability resulted from disease or 
injury or aggravation of an existing disease or injury 
suffered as a result of VA care, the veteran's physical 
condition immediately prior to the disease or injury on which 
the claim for compensation is based will be compared with the 
subsequent physical condition resulting from the disease or 
injury.  38 C.F.R. § 3.358(b)(1) (2007).  

As applied to medical or surgical treatment, the physical 
condition prior to the disease or injury will be the 
condition that the specific medical or surgical treatment was 
designed to relieve.  38 C.F.R. § 3.358(b)(1)(ii).  In 
addition, the evidence must show actual causation rather than 
coincidental occurrence.  38 C.F.R. § 3.358(c)(1), (2).  


Analysis

The veteran asserts that compensation benefits are warranted 
for loss of vision in the left eye under the provisions of 
38 U.S.C.A. § 1151, due to VA cryo surgery in January 1999, 
because he heard the attending residents at the surgery 
indicated that pressure of the gases necessary to perform the 
procedure was not at adequate levels and because he 
subsequently lost vision in his left eye.  

In analyzing the issue in this case, the Board notes that 
before compensation benefits are granted under 38 U.S.C.A. 
§ 1151, there needs to be medical evidence of a current 
disability; evidence of incurrence or aggravation of such 
injury or disease as the result of careless or negligent VA 
hospitalization or treatment; and medical evidence of a nexus 
between the asserted injury or disease and the current 
disability.  See Jones v. West, 12 Vet. App. 460, 464 (1999).  

A determination must also be made under 38 U.S.C.A. § 1151 
whether a claimed disability was a reasonably foreseeable 
consequence of VA medical treatment.  

The veteran was seen by VA on January 22, 1999 with 
complaints of a two day history of difficulty reading because 
of a problem with his left eye that caused images to be 
"foggy."  Uncorrected vision in the left eye was 20/20.  He 
underwent a cryo procedure without difficulty.  The 
assessment was that of status post cryo of the left eye for a 
retinal hole/tear.  

The VA treatment records reveal that the veteran's visual 
acuity in the left eye was no worse than 20/25+2 until April 
2001, when it was 20/30.  The treatment records for August 
2001 show vision of 20/60-2 in the left eye with complaints 
of difficulty reading.  

The VA assessments in September 2001 were those of macular 
pucker on the left with apparent macular edema and reduced 
vision; glaucoma suspect in the left eye secondary to 
asymmetric cupping and asymmetric IOP; and status-post cryo 
and laser for retinal detachment in the left eye.  

On VA eye clinic evaluation in February 2003, the veteran's 
best vision was 20/400-in the left eye.  

The VA examiner concluded that there was no blepharitis, that 
the macular hole in the left eye contributed to the veteran's 
decreased visual acuity, and that the retinal detachment and 
surgery were not related to blepharitis.  

According to an April 2003 addendum from the VA examiner who 
saw the veteran in February 2003, the veteran had decreased 
visual acuity in the left eye due to retinal detachment and 
tear, which were not successfully repaired by VA in January 
1999; the examiner opined that the surgery did not cause the 
veteran's visual problems in the left eye.  

Based on the evidence of record, the Board concludes that 
there is no evidence of incompetence, error in judgment or 
lack of skill in the performance of cryo surgery by VA in 
January 1999.  

In fact, as previously noted, the procedure was noted to have 
been performed without difficulty; loss of visual acuity was 
not noted until several years after the surgery, and the VA 
examiner who evaluated the veteran in February 2003 concluded 
that the veteran's loss of vision in the left eye was not 
related to the VA cryo procedure in January 1999.  

There is also no evidence of additional residual disability 
caused by an event that was not reasonably foreseeable.  

Despite the written statements by and on behalf of the 
veteran in support of his claim, it is well established that 
a layperson without medical training is not qualified to 
render medical opinions involving causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. 
§ 3.159(a)(1).  

Finally, in reaching this decision, the Board considered the 
doctrine of reasonable doubt; however, as the preponderance 
of the evidence is against the veteran's claim of entitlement 
to benefits pursuant to the provisions of 38 U.S.C.A. § 1151 
for loss of vision in the left eye, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
The benefit sought on appeal is accordingly denied.  



ORDER

VA compensation benefits for loss of vision in the left eye 
under the provisions of 38 U.S.C.A. § 1151, due to VA 
treatment in January 1999, are denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals







 Department of Veterans Affairs


